Exhibit 10.7

 

Grant Agreement

 

I acknowledge receipt of a copy of the Protection One, Inc. Stock Appreciation
Rights Plan (the “Plan) to which this Grant Agreement is attached.  As a
condition of being selected as a Participant in the Plan, I agree to be bound by
the terms of the Plan and to accept the decisions of the Committee taken in
accordance with such terms.  Except as otherwise required by law or with the
express prior written consent of the Committee, I agree to keep the existence
and terms of this Plan, and the amount of my award, strictly confidential.  I
further agree that the benefits, if any, that are paid or payable under the Plan
shall in no event be taken into account for purposes of determining the amount
of any severance or similar benefit to which I may be entitled under my
employment agreement, or any other plan, agreement or practice of the Company,
regardless of the date of implementation.

 

Grant Date:

 

 

 

 

 

 

 

 

 

Number of SARs Awarded:

 

 

 

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted by

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Signature:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 